Holmes, J.,
concurring in part and dissenting in part:
I concur with the majority that the convictions of Howard for one count of aggravated kidnapping, one count of rape, and two counts of aggravated sodomy should be affirmed. I respectfully dissent from the affirmance of the additional convictions of one count of rape and four counts of aggravated sodomy. Here the victim was subjected to one continuous series of sexual assaults which included the separate crimes of rape, aggravated oral sodomy, and aggravated anal sodomy. The various acts of sexual intercourse and sodomy were not separated by a lapse of time as in State v. Wood, 235 Kan. 915, 686 P.2d 128 (1984), and in my opinion the facts of this case are not distinguishable from those in State v. Dorsey, 224 Kan. 152, 578 P.2d 261 (1978). I would reverse counts five, six, seven, eight, and nine as being multiplicitous to counts two, three, and four.